


Private and Confidential




This Line of Credit AGREEMENT, (the “Agreement”) made as of the last executed
date below (the “Effective Date”), by and among Rampoldi Inc. and Geopulse
Exploration Inc. with a principal address 6565 Americas Parkway NE, Suite 200
Albuquerque NM  87110 a public vehicle organized in the State of Nevada and
traded under the symbol “GPLS” (the “Company”).




W I T N E S S E T H:




WHEREAS, the Company wishes to secure a Line of Credit for operational expenses.




WHEREAS, Rampoldi Inc. wishes to provide a Line of Credit for a set annual
return with the option of acquiring common shares in the Company under certain
circumstances.




NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:




Agreement to Provide a Line of Credit  




1.

Rampoldi Inc. agrees to provide a Line of Credit up to $250 000 from the
Effective Date forward. Rampoldi Inc. will provide the Company with cash loans
on a continual basis as requested. The cash loans will bear a 10% annual
interest rate from the day they are posted to the Company bank account.




2.

Rampoldi Inc. may ask for repayment of the loans at anytime, either in partial
or full form. The Company will be allowed a four-month time frame to fulfill
this request.




3.

If the Company cannot fulfill Rampoldi Inc.’s request within four months,
Rampoldi Inc. will be allowed to exchange every $0.07 of debt into one common
share of Geopulse Exploration Inc. Share restrictions may apply to these shares.




4.

The Company may at anytime pay off the full principal or partial principle, of
the loan with interest.







a)

This agreemnt is in accordance to the terms and conditions set forth in Section
3 herein.










b)

Closing. from the Effective Date (the “Closing”) the Parties shall perform, in
order:

 

c)

shall deliver to Rampoldi Inc. a copy of this Agreement executed by The Company;

















d)

Rampoldi Inc. shall deliver a fully executed copy of this Agreement to The
Company;




e)

The Company shall execute a resolution approving the terms of this Agreement
through which The Company, or The Company’s designee, is appointed as a Director
and Officer of the Company (the “Appointment”);










5.

Payment Terms.




a)

Rampoldi Inc. will wire the Company funds as requested as soon as reasonably
possible. The company will provide all wire instructions as needed.










b)

Representations and Warranties The Company hereby represents and warrants, from
the Effective Date, to Rampoldi Inc. that the statements in the following
paragraphs are all true and complete as of the date hereof:




c)

Title to Stock.  The Company is the record and beneficial owner and has sole
managerial and dispositive authority with respect to the Stock and has not
granted any person a proxy that has not expired or been validly withdrawn.  The
sale and delivery of the Stock to Rampoldi Inc. pursuant to this Agreement will
vest in The Company the legal and valid title to the Stock, free and clear of
all liens, security interests, adverse claims or other encumbrances of any
character whatsoever (“Encumbrances”) (other than Encumbrances created by The
Company and restrictions on resales of the Stock under applicable securities
laws).




d)

Liabilities of the Company. The Company makes no representation as to the
existence or non-existence of liabilities of the Company except as explicitly
stated in this Agreement. Rampoldi Inc. is solely responsible for conducting its
own due diligence with respect to the Company and its liabilities and for
gathering enough information upon which to base an investment decision in the
Stock.  Rampoldi acknowledges that:




(i)

The Company has made no representations with respect to the Company or its
status except as explicitly stated in this Agreement; and,

 

(ii)

the “Agreement” is being sold “as is”.




e)

Full Power and Authority. The Company represents that it has full power and
authority to enter into this Agreement.




f)

Representations and Warranties.

Rampoldi Inc. hereby represents and warrants to the Company that the statements
in the following paragraphs of this

















Section are all true and complete as of the date hereof:




g)

Rampoldi Inc. attests that the funds to be transferred are not the proceeds of
nor are intended for or being transferred in the furtherance of any illegal
activity or activity prohibited by federal or state laws. Such activity may
include, but is not limited to: financial misconduct; environmental crimes;
activity involving drugs and other controlled substances; counterfeiting;
espionage; kidnapping; smuggling; copyright infringement; entry of goods into
the United States by means of false statements; terrorism; terrorist financing
or other material support of terrorists or terrorism; arms dealing; bank fraud;
wire fraud; mail fraud; concealment of assets or any effort by conspiracy or
otherwise to defeat, defraud or otherwise evade, any party or the Court in a
bankruptcy proceeding, a receiver, a custodian, a trustee, a marshal, or any
other officer of the court or government or regulatory official; bribery or any
violation of the Foreign Corrupt Practices Act; trading with enemies of the
United States; forgery; or fraud of any kind.  The Company further warrants that
all transfers of monies will be in accordance with the Money Laundering Control
Act of 1986 as amended.




h)

Full Power and Authority.  Rampoldi Inc. represents that it has full power and
authority to enter into this Agreement.




i)

Information Concerning Rampoldi Inc,-     the Company  has conducted its own due
diligence with respect to Rampoldi Inc. and its liabilities and believes it has
enough information upon which to base an investment decision.










j)

No Oral Representations.  No oral or written representations have been made
other than or in addition to those stated in this Agreement. The Company is not
relying on any oral statements made by Rampoldi Inc., Rampoldi Inc.'s
representatives, employee’s or affiliates.




k)

Restricted Securities.

Rampoldi Inc. understands that the Stock may be  characterized as “restricted
securities” under the Act inasmuch as they were acquired from the Company in a
transaction not involving a public offering.




l)

Compliance.  The Company shall comply with all applicable securities laws, rules
and regulations regarding this Agreement, the Merger and all related
transactions, including but not limited to filing any forms required by the U.S.
Securities and Exchange Commission.




6.

Covenant Not to Sue; Indemnification.




a)

In consideration of this Agreement and the consideration to The Company and
Company granted herein, The Company and Company covenant and agree, for
themselves and for their agents, employees, legal representatives, heirs,
executors or assigns (the “The Company Covenantors”), to refrain from making,
directly or indirectly, any claim or demand, or to commence, facilitate

















commencement or cause to be prosecuted any action in law or equity against
Rampoldi Inc., its members, officers, directors, agents, employees, attorneys,
accountants, consultants subsidiaries, successors, affiliates and assigns
(collectively the “Rampoldi Inc. Covenantees”), on account of any damages, real
or imagined, known or unknown, which The Company Covenantors ever had, has or
which may hereafter arise with respect to any and all disputes, differences,
controversies or claims arising out of or relating to this Agreement and the
transactions contemplated hereby, including but not limited to any question
regarding the existence, content, validity or termination of this Agreement. The
terms and conditions of this Section 7(a) shall be a complete defense to any
action or proceeding that may be brought or instituted by The Company
Covenantors against Rampoldi Inc. Covenantees, and shall forever be a complete
bar to the commencement or prosecution of any action or proceeding with regard
to this Agreement by The Company Covenantors against Rampoldi Inc. Covenantees.
  




b)

Indemnification. The Company Covenantors shall indemnify and hold harmless
Rampoldi Inc. Covenantees from and against any and all losses, damages, expenses
and liabilities (collectively “Liabilities”) or actions, investigations,
inquiries, arbitrations, claims or other proceedings in respect thereof,
including enforcement of this Agreement (collectively “Actions”) (Liabilities
and Actions are herein collectively referred to as “Losses”).   Losses include,
but are not limited to all reasonable legal fees, court costs and other expenses
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any suit in law or equity arising out of this Agreement
or for any breach of this Agreement notwithstanding the absence of a final
determination as to a The Company’s  obligation to reimburse any of Rampoldi
Inc. Covenantees for such Losses and the possibility that such payments might
later be held to have been improper.




7.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, U.S.A. without giving effect to any other
choice or conflict of law provision that would cause the application of the laws
of any other jurisdiction other than the State of Nevada.




8.

Term / Survival.  The terms of this Agreement shall be effective as of the
Effective Date, and continue until such time as the payment and all other
amounts due hereunder are fully satisfied, however; the terms, conditions, and
obligations hereof shall survive the termination of this Agreement.




9.

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties, except that The Company may not assign or transfer any of its
rights or obligations under this Agreement.




10.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.  A telefaxed copy of this Agreement shall be deemed an original.




















11.

Headings.  The headings used in this Agreement are for convenience of reference
only and shall not be deemed to limit, characterize or in any way affect the
interpretation of any provision of this Agreement.




12.

Costs, Expenses. Each party hereto shall bear its own costs in connection with
the preparation, execution and delivery of this Agreement.




13.

Modifications and Waivers.  No change, modification or waiver of any provision
of this Agreement shall be valid or binding unless it is in writing, dated
subsequent to the Effective Date of this Agreement, and signed by both The
Company and Rampoldi Inc.. No waiver of any breach, term, condition or remedy of
this Agreement by any party shall constitute a subsequent waiver of the same or
any other breach, term, condition or remedy.  All remedies, either under this
agreement, by law, or otherwise afforded The Company shall be cumulative and not
alternative.




14.

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.







15.

Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.




16.

Further Assurances.  From and after the date of this Agreement, upon the request
of The Company or Rampoldi Inc., The Company and Rampoldi Inc. shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.




17.

Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:




a)

if given by telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission,




b)

if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails and




c)

if given by courier or other means, when received or personally delivered, and,
in any such case, addressed as indicated herein, or to such other addresses as
may be specified by any such Person to the other Person pursuant to notice given
by such Person in accordance with the provisions of this Section 20.




















18.

Insider Trading. Rampoldi Inc. and The Company certify they have not
communicated the nature of the transactions contemplated by the Agreement, are
not aware of any disclosure of non-public information concerning said
transactions, and are not a party to any insider trading of Company shares.




19.

Binding Arbitration.  In the event of any dispute, claim, question, or
disagreement arising from or relating to this agreement or the breach thereof,
the Parties hereto shall use their best efforts to settle the dispute, claim
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. If they do not
reach such a solution within a period of sixty (60) days, then, upon notice by
either party to the other, all disputes, claims, questions, or disagreements
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules including the
Optional Rules for Emergency Measures of Protection, and judgment on any award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.



















IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
last date written below.




RAMPOLDI INC.

THE COMPANY




Geopulse Exploration Inc.




Date:Feb 22, 2011

Date: Feb 22, 2011
























